Pee OuRiAM.
Tbe judgment of tbe court below dismissing defendant’s ■purported appeal from tbe county court must be affirmed on authority of S. v. King, 222 N.C. 137, 22 S.E. 2d 241; S. v. Miller, 225 N.C. 213, 34 S.E. 2d 143; and S. v. Farrar, 226 N.C. 478, 38 S.E. 2d 193. Since tbe court below bad no jurisdiction to bear tbe appeal, we have none. Shepard v. Leonard, 223 N.C. 110, 25 S.E. 2d 445. Therefore, we have mo authority, on this appeal, to entertain defendant’s motion in arrest of judgment.
Appeal dismissed.
JOHNSON, J., took no part in tbe consideration or decision of this case.